DETAILED ACTION
Status of the Application
This Office Action is the first action on the merits and is a non-final rejection. 
Claims 1-16 are pending and are examined herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 8 is objected to because of the following informalities: 
Claim 8 line 7 recites “from a second end of the nozzle”. There is no first end of the nozzle recited. The Examiner suggests “from an end of the nozzle”. Or reciting a first end in addition to the recited second end.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-5 of U.S. Patent No. 11,420,385. Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons detailed below.

Instant Application 17/176,078 (child)(differences emphasized)
U.S. Patent No. 11,420,385 (parent)(differences emphasized)
1. An additive manufacturing printhead for extruding filament into successive layers, comprising: a nozzle having an elongated body with first and second longitudinal ends, and an interior chamber extending between the first and second longitudinal ends, wherein the filament is fed through the chamber for heating and eventual extrusion from the second longitudinal end; a rotating first hob and a second hob forming a filament feed channel there between that feeds the filament into the interior chamber of the nozzle from the first longitudinal end; a first plurality of teeth peripherally extending from the first hob to engage the filament in the filament feed channel; a cam coupled to a hob arm proximate to a first opposing end of the hob arm, and the second hob being coupled to the hob arm proximate to a second end of hob arm; and at least one adjustable threaded force element coupled to the cam and capable of receiving an adjustable biasing force that causes movement of the second hob relative to the first hob, thereby adjusting a force applied to the filament in the filament feed channel by the first and second hobs.
1. An additive manufacturing printhead for extruding filament into successive layers, wherein the printhead is translatable in second and third directions each being orthogonal to one another and to a first direction axially parallel to the filament extrusion, comprising: a nozzle having an elongated body with first and second opposing longitudinal ends, and an interior chamber extending between the first and second longitudinal ends; wherein the filament is fed through the first end of the nozzle and into the chamber for heating in the chamber and eventual extrusion from the second end of the nozzle; a rotating first hob and a second hob forming a filament feed channel there between that leads into to the interior chamber of the nozzle so as to feed the filament into the first end of the nozzle; a first plurality of teeth peripherally extending from the first hob to engage the filament in the filament feed channel; a hob arm having first and second opposing ends; a cam coupled to the hob arm proximate to the first end of the hob arm; the second hob is coupled to the hob arm proximate to the second end of hob arm; at least one adjustable threaded force element coupled to the cam and capable of receiving an adjustable biasing force; wherein the adjustable biasing force applied through the hob arm causes movement of the second hob relative to the first hob; and wherein the movement of the second hob adjusts the force applied to the filament in the filament feed channel by the first and second hobs.
2. The device of claim 1, wherein the first and second hobs each have a diameter of about 20 mm.
2. The device of claim 1, wherein the first and second hobs each have a diameter of about 20 mm.
3. The device of claim 1, wherein the first and second hobs each have a diameter greater than 20 mm.
3. The device of claim 1, wherein the first and second hobs each have a diameter greater than 20 mm.
4. The device of claim 1, further comprising a second plurality of teeth peripherally extending from the first hob.
4. The device of claim 1, further comprising a second plurality of teeth peripherally extending from the first hob.
5. The device of claim 4, wherein the first plurality of teeth is offset with respect to the second plurality of teeth.
5. The device of claim 4, wherein the first plurality of teeth is offset with respect to the second plurality of teeth.



Claims 8-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 13 of U.S. Patent No. 11,420,385. Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons detailed below.

Instant Application 17/176,078 (child)(differences emphasized)
U.S. Patent No. 11,420,385 (parent)(differences emphasized)
8. An additive manufacturing device, comprising: a platform being translatable in a first extrusion output direction to receive a filament in a plurality of successive layers; a printhead being translatable in second and third directions, each being orthogonal to one another and to the first extrusion output direction, the printhead comprising: a nozzle having an elongated body in which is provided a melt zone, wherein the filament is fed into, and heated in, the melt zone, and is extruded from a second end of the nozzle; first and second hobs forming a filament feed channel there between that is axially aligned to the melt zone; a first and second plurality of teeth, having an adjustable shim therebetween, offset in relation to one another, and extending outwardly around a circumference of the first hob to engage the filament in the filament feed channel; and wherein the second hob moves between a first position and at least a second position relative to the first hob responsive to a manually-applied biasing force.
13. An additive manufacturing device, comprising: a platform being translatable in a first extrusion output direction to receive a filament in a plurality of successive layers; a printhead being translatable in second and third directions, each being orthogonal to one another and to the first extrusion output direction, the printhead comprising: a nozzle having an elongated body having first and second opposing longitudinal ends, an interior chamber extending between the first and second longitudinal ends, and providing a melt zone, wherein the filament is fed into the first end of the nozzle, into the chamber, heated in the melt zone, and extruded from the second end of the nozzle; first and second hobs forming a filament feed channel there between that is substantially aligned to the interior chamber of the nozzle, which feed the filament into the first end of the nozzle such that at least a portion of the nozzle is between portions of the first and second hobs; a first and second plurality of teeth, having an adjustable shim therebetween, offset in relation to one another, and extending outwardly around a circumference of the first hob to engage the filament in the filament feed channel, wherein adjustment of the adjustable shim varies a grip force of the filament to the first hob; wherein the second hob moves between a first position and at least a second position relative to the first hob responsive to a manually-applied biasing force; and a servo motor having a shaft connected to the first hob to directly impart rotational movement thereon.
9. The additive manufacturing device of claim 8, wherein adjustment of the adjustable shim varies a grip force of the filament to the first hob;

10. The device of claim 8, wherein the first and second hobs each have a diameter of about 20 mm.
14. The device of claim 13, wherein the first and second hobs each have a diameter of about 20 mm.
11. The device of claim 8, wherein the first and second hobs each have a diameter greater than 20 mm.
15. The device of claim 13, wherein the first and second hobs each have a diameter greater than 20 mm.
12. The device of claim 8, additionally comprising: a hob arm having first and second opposing ends; and a cam coupled to the hob arm proximate to the first end of the hob arm.

13. The device of claim 12, further comprising at least one adjustable threaded force element coupled to the cam and capable of receiving the manually-applied biasing force.
16. The device of claim 13, additionally comprising: a hob arm having first and second opposing ends; a cam coupled to the hob arm proximate to the first end of the hob arm; and at least one adjustable threaded force element coupled to the cam and capable of receiving the manually-applied biasing force.
14. The device of claim 8, further comprising a servo motor having a shaft connected to the first hob to directly impart rotational movement thereon.




Allowable Subject Matter
Claims 1-5 and 8-14 are allowable over the prior art.
Claims 6-7 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable over the prior art if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Independent Claim 1 is indicated as having allowable subject matter because the recited limitation for at least one adjustable threaded force element coupled to the cam and capable of receiving an adjustable biasing force that causes movement of the second hob relative to the first hob, thereby adjusting a force applied to the filament in the filament feed channel by the first and second hobs, when taken with the claim as a whole, has not been shown or reasonably suggested in the prior art. Dependent Claims 2-7 are would be allowable as depending from an indicated-allowable base claim.
Independent Claim 8 is indicated as having allowable subject matter because the recited limitation for a first and second plurality of teeth, having an adjustable shim therebetween, offset in relation to one another, and extending outwardly around a circumference of the first hob to engage the filament in the filament feed channel, when taken with the claim as a whole, has not been shown or reasonably suggested in the prior art. Dependent Claims 9-16 would be allowable as depending from an indicated-allowable base claim. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence D. Hohenbrink Jr. whose telephone number is 571-270-5549.  The examiner can normally be reached Monday - Friday, 7:00 am to 3:00 pm Eastern Time U.S.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAWRENCE D. HOHENBRINK, JR./Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743